Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew J. Baca (Reg.No.: 60,887) on (01/11/2022).
The application has been amended as follows: 
1.	(Currently Amended)  A servo control module for a motion control system including a number of servo control modules, the servo control module comprising:
a single axis servo drive configured to generate a motor-control signal for a motor controlled by the single axis servo drive;
a set of input pins configured to receive a first series of messages over a dedicated inter-drive network each servo update cycle, the first series of messages including first motor state information of motors controlled by single axis servo drives of all of the other of the number of servo control modules and second motor state information of the motor controlled by the single axis servo drive; and 
a set of output pins configured to provide a second series of messages over the dedicated inter-drive network each servo update cycle, the second series of messages including the second motor state information and the received first motor state information of the first series of messages, wherein the single axis servo drive comprises:
a memory with at least a control algorithm; and

each servo update cycle, the processor configured to execute, responsive to receipt of the first motor state information and the second motor state information, to generate the motor control signal based thereon, and provide the motor control signal to the motor controlled by the single axis servo drive.
2.	(Currently Amended)  The servo control module of claim 1, wherein 
a processor configured to execute the control algorithm based on third motor state information, the third motor state information comprising motor state information of all of the single axis servo drives of all of the number of servo control modules, to generate the motor control signal for the motor controlled by the single axis servo drive.

3.	(Previously Presented)  The servo control module of claim 1, wherein the processor is configured to sequentially receive the first series of messages including the first motor state information and the second motor state information via the set of input pins.

4.	(Previously Presented)  The servo control module of claim 1, wherein the processor is configured to sequentially provide the second series of messages including the second motor state information and the first motor state information via the set of output pins.

5.	(Original)  The servo control module of claim 1, wherein the set of input pins includes a pair of differential input pins, and the set of output pins includes a pair of differential output pins.

6.	(Previously Presented)  The servo control module of claim 1, wherein the set of output pins are configured to provide the second motor state information along with a unique identification of the single axis servo drive.

7.	(Previously Presented)  The servo control module of claim 6, wherein the single axis servo drive is configured to store the received first motor state information in memory of the single axis servo drive according to a set of unique identifications each of the set of unique identifications uniquely identifying one of the number of servo control modules .

8.	(Cancelled)  

9.	(Previously Presented)  The servo control module of claim 1, wherein a servo update cycle is between one one-thousandth of a second and one twenty-thousandth of a second.

10.	(Currently Amended)  A motion control system, comprising:
a dedicated inter-drive network comprising:
a number of single axis servo drives in electrical communication with each other, the number of single axis servo drives including first through Nth single axis servo drives, 
wherein each of the single axis servo drives is configured to provide first motor state information of a respective motor controlled thereby to one of the other single axis servo drives, 
wherein each of the single axis servo drives is configured to provide second motor state information of all of the other single axis servo drives, in a series of messages, to the one of the other single axis servo drives, 
wherein each of the single axis servo drives is configured to: 
generate a motor control signal for the respective motor controlled thereby based on the motor state information of all of the single axis servo drives and in response to receiving the first motor state information; and 
provide the motor control signal to the respective motor, and
wherein each of the single axis servo drives comprise a memory with at least a control algorithm and a processor, the processor configured to execute, responsive to receipt of the second motor state information, the control algorithm to compute the motor control signal for the respective motor controlled by the respective single axis servo drive, and to execute, responsive to receipt of the first motor state information and the second motor state information, to generate the motor control signal based thereon, and provide the motor control signal to the respective motor controlled by the respective single axis servo drive.
.

11.	(Cancelled)  

12.	(Previously Presented)  The motion control system of claim 10, wherein the electrical communication between neighboring single axis servo drives is unidirectional.

13.	(Previously Presented)  The motion control system of claim 10, wherein each of the single axis servo drives are configured to provide, along with the motor state information, a respective unique identification of the respective single axis servo drive.

14.	(Cancelled)  
15.	(Previously Presented)  The motion control system of claim 10, wherein one of the single axis servo drives is configured to serve as a master over the other of the single axis servo drives.

16.	(Currently Amended)  A method for controlling a number of single axis servos, comprising:
providing, by a first servo drive of a number of single axis servo drives, a first message including a first motor state of a first motor controlled by the first servo drive and a first unique identification of the first servo drive, to a next servo drive of the number of servo drives over a dedicated inter-drive network; 
concurrently with the providing, receiving by the first servo drive a second message including a last motor state of a last motor controlled by a last servo drive of the number of single axis servo drives and a last unique identification of the last servo drive, from the last servo drive over the dedicated inter-drive network;
providing, by the first servo drive, a third message including the last motor state and the last unique identification, to the next servo drive of the number of servo drives over the dedicated inter-drive network; 
concurrently with the providing of the third message, receiving by the first servo drive a fourth message including a second-to-last motor state of a second-to-last motor controlled by a second-to-last servo drive of the number of single axis servo drives and a second-to-last unique identification of the second-to-last servo drive, from the last servo drive over the dedicated inter-drive network; 
in response to receiving by the first servo drive a fifth message including the first motor state information and the first unique identification from the last servo drive, invoking execution of a control algorithm by a processor to generate a motor control signal for the first motor; and
each update cycle, prior to the providing of the first message, generating, at the first servo drive, the motor control signal for the first motor based on motor state information of all of the number of single axis servo drives received in a previous servo update cycle and providing the motor control signal to the first motor.

17.	(Cancelled)

18.	(Cancelled)  

19.	(Previously Presented)  The method of claim 16, further comprising:
provisioning at least one of the single axis servo drives over the dedicated inter-drive network.

20.	(Previously Presented)  The method of claim 16, further comprising:
controlling, by one of the single axis servo drives, the other single axis servo drives over the dedicated inter-drive network.

21.	(Cancelled)  

22.	(Cancelled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10 and 16 cited prior art of record Weyer et al. (US 10,020,012 B1) teaches an inter-drive network for connecting servos where each servo has input and output pins. Each servo receives a stream of messages having statuses of the other servos with individual source id in addition to its own status and own source id through the input pin to perform coordinated motion. When the stream of messages loops back to the servo itself (received second motor state information), the servo replaces its own status with an updated status and forwards the stream of messages along with is updated status to the next servo in the inter-drive network as taught in Col.8 lines 5-15 and Col. 9 lines 12-30.  But Weyer et al. does not teach to compute an updated motor control signal in response to and based thereon the receipt of the second motor state information and first motor state information at each servo update cycle. A further search was conducted. But neither Weyer et al. nor any other prior arts of record cited in the office action and found through further search teach the claim as a whole. As such neither Weyer et al. nor any other prior arts of record cited in the office action and found through further search teach “A servo control module for a motion control system including a number of servo control modules, the servo control module comprising: a single axis servo drive configured to generate a motor-control signal for a motor controlled by the single axis servo drive; a set of input pins configured to receive a first series of messages over a dedicated inter-drive network each servo update cycle, the first series of messages including first motor state information of motors controlled by single axis servo drives of all of the other of the number of servo control modules and second motor state information of the motor controlled by the single axis servo drive; and a set of output pins configured to provide a second series of messages over the dedicated inter-drive network each servo update cycle, the second series of messages including the second motor state information and the received first motor state information of the first series of messages, wherein the single axis servo drive comprises: a memory with at least a control algorithm; and a processor configured to execute, responsive to receipt of the second motor state information, the control algorithm to compute the motor control signal for the motor controlled by the single axis servo drive; and each servo update cycle, the processor configured to execute, responsive to receipt of the first motor state information and the second motor state information, to generate the motor control signal based thereon, and provide the motor control signal to the motor controlled by the single axis servo drive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115           



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115